1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   TROY A. GARCIA,                                   Case No.: 2:17-cv-01721-RFB-VCF
18

19                                                     STIPULATION TO EXTEND TIME FOR
                    Plaintiffs,
20                                                     PLAINTIFF TO RESPOND TO MOTION
     vs.                                               FOR RECONSIDERATION
21
     SPECIALIZED LOAN SERVICING LLC,                   [FIRST REQUEST]
22
                    Defendant.
23
            Plaintiff Troy A. Garcia (“Plaintiff”) and Defendant Specialized Loan Servicing LLC
24
     (“SLS”), by and through their counsel of record hereby move jointly to extend Plaintiff’s deadline
25

26   seven days (7) to respond to SLS’ Motion for Reconsideration.

27

28   STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION FOR
     RECONSIDERATION[FIRST REQUEST] - 1
1           On April 16, 2019, SLS filed a Motion for Reconsideration [ECF Dkt. 68]. Plaintiff and
2
     SLS have agreed to extend Plaintiff’s response seven days in order to allow Plaintiff’s counsel
3
     more time to complete a heavy briefing schedule. As a result, both Plaintiff and SLS hereby
4
     request this Court to further extend the date for Plaintiff to respond to SLS’ Motion for
5

6    Reconsideration until May 7, 2019. This joint motion is made in good faith, is not interposed for

7    delay, and is not filed for an improper purpose.
8
            IT IS SO STIPULATED.
9           Dated May 2, 2019.

10    KNEPPER & CLARK LLC                               GREENBERG TRAURIG, LLP

11    /s/ Miles N. Clark                                /s/ Jacob D. Bundick
12    Matthew I. Knepper, Esq.                          Jacob D. Bundick, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 9772
13    Miles N. Clark, Esq.                              Michael R. Hogue, Esq.
      Nevada Bar No. 13848                              Nevada Bar No. 12400
14    10040 W. Cheyenne Ave., Suite 170-109             10845 Griffith Peak Drive, Suite 600
15    Las Vegas, NV 89129                               Las Vegas, NV 89135
      Email: matthew.knepper@knepperclark.com           Email: bundickj@gtlaw.com
16    Email: miles.clark@knepperclark.com               Email: hoguem@gtlaw.com
17    HAINES & KRIEGER LLC                              Counsel for Defendant
18    David H. Krieger, Esq.                            Specialized Loan Servicing LLC
      Nevada Bar No. 9086
19    8985 S. Eastern Avenue, Suite 350
      Henderson, NV 89123
20    Email: dkrieger@hainesandkrieger.com
21
      Counsel for Plaintiff
22                               ORDER GRANTING
            JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
23                     SLS’ MOTION FOR RECONSIDERATION
     IT IS SO ORDERED.
24
                           ________________________________________
25                         UNITED________________________________
                                   STATES DISTRICT JUDGE
                                            RICHARD F. BOULWARE, II
26                                 Dated: _________
                                            UNITED STATES DISTRICT JUDGE
27
                                            DATED this 3rd day of May, 2019.
28   STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION FOR
     RECONSIDERATION[FIRST REQUEST] - 2
